       Case 1:19-cv-10078-VEC-KNF Document 15 Filed 03/30/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 3/30/2020
 -------------------------------------------------------------- X
                                                                :
 VALENTINA VELEVA, on behalf of others                          :
 similarly situated                                             :
                                              Plaintiff,        :
                                                                :   19-CV-10078 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 TAMBURI TRATTORIA LTD and FABIO                                :
 CAMARDION,                                                     :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on October 30, 2019, Plaintiff filed the initial complaint in this lawsuit, see

Dkt. 1;

          WHEREAS on February 28, 2020, the Court ordered Plaintiff to apply for a certificate of

default against Defendants no later than March 27, 2020, see Dkt 12;

          WHEREAS on March 2, 2020, Plaintiff filed an Amended Complaint without the Court’s

leave, see Dkt. 14;

          IT IS HEREBY ORDERED that:

          1.   Plaintiff’s amended complaint is DISMISSED as untimely. Under Federal Rule of

               Civil Procedure 15(a)(1)(A), a party may amend its pleading “once as a matter of

               course within 21 days after serving it.” Plaintiff’s amended complaint was filed on

               March 2, 2020; seventy-four days after service of the original complaint. See Dkts. 9,

               10, 14,




                                                   Page 1 of 2
     Case 1:19-cv-10078-VEC-KNF Document 15 Filed 03/30/20 Page 2 of 2




      2.   No later than April 15, 2020, Plaintiff must show cause why this case should not be

           dismissed with prejudice for failure to adhere to the Court’s orders and failure to

           prosecute under Fed. R. Civ. P. 41(b).




SO ORDERED.
                                                     _________________________________
Date: March 30, 2020                                       VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                           Page 2 of 2
